Citation Nr: 0019475	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  94 - 49 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left knee injury with a history of old Osgood-
Schlatter's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from February 1978 to 
December 1983.  He did not serve in Southwest Asia during the 
Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1994 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied a compensable evaluation 
for the veteran's service-connected residuals of a left knee 
injury with a history of old Osgood-Schlatter's disease.  
During the pendency of this action, the veteran relocated, 
and his claims folder is currently within the jurisdiction of 
the VARO in Atlanta, Georgia.

This case was previously before the Board in January 1997, 
and was Remanded to the RO for further development of the 
evidence, to include obtaining all treatment records of the 
veteran from any private or VA medical facility where the 
veteran received treatment for the disability at issue.  
While the claim was in Remand status, a rating action of 
September 1999 granted an increased rating of 10 percent for 
the veteran's service-connected residuals of a left knee 
injury with a history of old Osgood-Schlatter's disease.  The 
actions requested on Remand have been satisfactorily 
completed, and the case is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 10 percent 
for his service-connected residuals of a left knee injury 
with a history of old Osgood-Schlatter's disease is plausible 
because he has alleged an increase in the severity of that 
disability and submitted evidence in support of that claim.

2.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

3.  The veteran's service-connected residuals of a left knee 
injury with a history of old Osgood-Schlatter's disease are 
currently manifested by subjective complaints of pain on 
extreme flexion, tenderness over the left tibial tuberosity, 
some tenderness on the inferior aspect of his patella in the 
patella tendon, diagnosed as patellar tendonitis, and a 
mildly positive patellar compression test, with no objective 
clinical findings of swelling or effusion, no evidence of 
heat or redness; no varus or valgus deformity; no muscle 
atrophy of the legs, no medial or lateral instability; no 
limitation of knee motion; no X-ray evidence of degenerative 
changes; and no positive findings on Drawer's, Lachman's, 
McMurry's, and the Apley grind test.  


CONCLUSIONS OF LAW

1.  The veteran's claim for a rating in excess of 10 percent 
for his service-connected residuals of a left knee injury 
with a history of old Osgood-Schlatter's disease is well-
grounded because he has alleged an increase in the severity 
of that disability and submitted evidence in support of that 
claim.

2.  The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury with a history of old Osgood-
Schlatter's disease are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R. Part 4,§§ 4.1-4.10, 4.40, 
4.45, 4.59, 4.71(a), Diagnostic Code 5024 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability and submitted evidence 
in support of that claim.  Proscelle v. Derwinski,  2 Vet. 
App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 (1997);  
Glover v. West,  185F.3d 1328 (Fed.Cir. 1999).  We further 
find that the facts relevant to the issue on appeal have been 
properly developed and that the statutory obligation of VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  In that 
connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran, that he 
has been afforded a travel board  hearing before the 
undersigned member of the Board, and that he underwent 
comprehensive VA orthopedic, neurologic, and radiographic 
examinations in connection with his claim in February 1994 
and in July 1998.  On appellate review, the Board sees no 
areas in which further development might be productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1999)  and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected left knee disability.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the most current evidence of record is not adequate for 
rating purposes.  While the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability, the Board notes that it has been in appellate 
status since the rating decision of March 1994, and that 
consideration of the medical and other evidence prior to and 
since that decision is required.

I.  Evidentiary and Procedural History

The veteran's service medical records are silent for 
complaint, treatment or findings of a left knee disability 
prior to October 1983.  In October 1983, he was seen for 
complaints of left knee pain on walking, lifting, or doing PT 
since a fall two years previously.  He reported that he had 
recently reinjured that knee while moving furniture.  
Examination disclosed pain and tenderness at the left tibial 
tuberosity, and X-rays revealed an abnormality at the left 
tibial tuberosity of unknown etiology, subsequently diagnosed 
as minor Osgood-Schlatter's disease.  The veteran was again 
seen in November 1983 and referred to the orthopedic clinic.  
X-rays of the knees revealed soft tissue swelling on the left 
with possible intraarticular effusion, an osseous fragment 
above the tibial tuberosity and in contact with it, thought 
to represent ossification of the patellar tendon of 
undetermined origin, but without evidence of acute fracture.  
The veteran's service-separation examination revealed tibial 
tubercle pain on the left from old Osgood-Schlatter's disease 
and injury.  

The veteran's original claim for VA disability compensation 
benefits, received in December 1983, included a claim based 
on a knee injury in October 1983.  A report of VA examination 
in April 1984 cited complaints of knee pain on lifting or 
running.  On examination, the veteran's gait and station were 
normal, and his neurological examination was normal.  He 
could walk on heels and toes, squat completely, with 
complaints of pain, and there was some enlargement over the 
left tibial tuberosity .  There was no tenderness to 
palpation in that area, the ligaments were intact, no 
limitation of knee motion was present, McMurry's sign was 
negative, and he complained of pain in the posterior 
popliteal area on full flexion.  There was some slight 
snapping on flexion, but no grating was noted.  X-rays 
revealed fragmentation of the left knee tibial tuberosity, 
diagnosed as Osgood-Schlatter's disease, with minimal 
narrowing of the joint space.  The diagnosis was residuals of 
injury to left knee, no functional impairment.

A rating decision of June 1984 granted service connection for 
residuals of a left knee injury with a history of old Osgood-
Schlatter's disease, evaluated as noncompensably disabling.  
The veteran appealed, seeking a compensable rating, but a 
Board decision of December 1985 affirmed the noncompensable 
evaluation assigned by the RO. 

In November 1993, the veteran reopened his claim for a 
compensable evaluation for his service-connected residuals of 
a left knee injury with history of old Osgood-Schlatter's 
disease, alleging an increase in the severity of that 
disability.  

A report of VA orthopedic examination, conducted in February 
1994, cited the veteran's complaints that his left knee pain 
had worsened; that such pain was aggravated by walking; that 
he could not walk more than one block at a time, and uses an 
Ace bandage and Tylenol.  On examination, the veteran walked 
with a severe limp, taking very little weight on his left leg 
and keeping it bent about 20 degrees, even when his weight is 
bearing on it.  When asked to squat, he did not put any 
weight on his left leg as he squatted enough to flex his 
right knee about 90 degrees.  A prominence of the left tibial 
tuberosity was noted, with no redness or abnormal warmth, and 
there was no varus or valgus deformity or other deformity of 
the knees.  There was no medial or lateral instability , and 
Drawer's sign was negative,  There was no measurable 
difference on measurement of the calves and thighs, 
bilaterally.  While supine, extension of both knees was full, 
and he had active flexion to 125 degrees on the right and to 
100 degrees on the left.  X-rays showed no degenerative 
changes, and there was a bony density at the insertion of the 
patellar tendon which might represent  calcific tendonitis or 
a previous avulsion fracture.  The diagnosis was Osgood-
Schlatter's disease.  The examiner stated that there were no 
objective findings of impairment from the veteran's [left] 
knee condition.  In addition, he stated that the veteran's 
severe limp was an obvious magnification of his symptoms 
since there was no measurable muscle atrophy or other 
objective findings besides the prominence of the tibial 
tuberosity.  

A rating decision of March 1994 denied the veteran's claim 
for a compensable evaluation for his service-connected 
residuals of a left knee injury with a history of old Osgood-
Schlatter's disease, giving rise to this appeal.  In his 
Substantive Appeal (VA Form 1-9), the veteran contended that 
he experiences constant pain on a daily basis, and asserted 
that his VA outpatient records at the VAMC, Iowa City, 
reflected that he constantly complained of left knee 
symptomatology.

A personal hearing was held in April 1994 before the 
undersigned Member of the Board at the RO in Chicago, 
Illinois.  The veteran testified in support of his appeal for 
a compensable rating for his service-connected residuals of a 
left knee injury with a history of old Osgood-Schlatter's 
disease.  He described throbbing pain behind the left knee; 
referred to the prominence over his left tibial tuberosity, 
describing it as a deformity; alleged impairment of 
circulation on the basis that his leg gets cold; asserted 
that he had experienced left knee pain throughout all 
maneuvers performed during his recent examination; indicated 
that his left knee sometimes pops, locks or gives way on him; 
and called attention to his history of outpatient treatment 
for his left knee disability in St. Louis, and in Iowa City, 
including at the Bettendorf Clinic.  He indicated that he did 
not wear a knee brace, and that no surgery had been 
recommended.  A transcript of the testimony is of record.  

In January 1997, the case was Remanded to the RO for 
additional development of the medical and other evidence of 
record and readjudication of the veteran's claim in light of 
the additional evidence obtained.

Outpatient clinic treatment records from the VA Medical 
Center (VAMC), Iowa City, and the Bettendorf Outpatient 
Clinic, dated from January 1993 to February 1996, from St. 
Louis, Missouri, from Decatur, Georgia, and from the VAMC, 
Little Rock, Arkansas dated from April to July 1997, show 
that the veteran was seen in the outpatient clinic on a 
number of occasions with complaints of left knee 
symptomatology, that he was referred to the orthopedic clinic 
on several occasions, and that he underwent a compensation 
examination in February 1994.  He complained of anterior knee 
pain and received a joint injection of the left knee in May 
1997, was issued a cane, and again received a joint injection 
in July 1997.  The diagnosis was patellofemoral syndrome with 
acute exacerbation.  X-ray examination of the left knee was 
within normal limits, and no evidence of left knee arthritis 
was found.

A June 1997 private treatment report from Michael J. Weber, 
MD, cited the veteran's history of left knee symptoms and 
treatment, and his current complaints.  Examination revealed 
no effusion, deformity, or instability of the left knee, 
while tenderness was found over the left tibial tubercle, 
which was slightly enlarged.  X-rays of the left knee were 
described as "completely normal" except for the prominent 
tibial tubercle.  The examiner indicated that a diagnosis was 
problematic, and that empiric treatment was preferable to 
elaborate testing.  

A report of VA fee-basis orthopedic examination, conducted in 
July 1998, recounted the veteran's history of left knee 
injury and his subsequent symptomatology and treatment for 
that disability.  The veteran complained of progressively 
increased swelling and pain in the left knee, particularly 
during weather changes, with buckling, locking, and giving 
way such as to require the use of a cane when walking for an 
extended period of time.  He asserted that he could only do 
work that permitted him to sit down, and that he had last 
worked the previous year.  Examination disclosed that the 
veteran ambulated with an antalgic gait, carrying a cane in 
his left hand, and keeping his left knee flexed between 15 
and 20 degrees.  He was able to squat to 90 degrees on the 
right side and to about 50 degrees on the left side, with 
complaints of pain.  Some tenderness was elicited on the 
inferior aspect of his patella in the patella tendon, and 
there was a mildly positive patellar compression test.  There 
was no swelling or effusion of the left knee, collateral 
ligaments and cruciates were intact, no varus or valgus 
deformity was found, and Drawer's, Lachman's, McMurry's, and 
the Apley grind test were all negative.  A minor weakness but 
no measurable muscle atrophy was present in the thighs, 
bilaterally, and a full range of passive knee motion was 
found on extension, bilaterally, while flexion was to 140 
degrees, bilaterally, with complaints of pain when flexing 
the full 140 degrees.  A prominence of the tibial tubercle 
was seen, bilaterally, more so on the left.  X-rays of the 
left knee were negative except for some fragmentation of the 
tibial tubercle.  

The examiner stated that the Osgood-Schlatter's disease pre-
existed the veteran's military service and was currently 
asymptomatic; that there were no objective findings on 
examination to substantiate the veteran's subjective 
complaints; that the problems of which the veteran complained 
had nothing to do with his military service; and that there 
was no reason at all that the veteran was not employed.  The 
diagnoses were residuals of Osgood-Schlatter's disease; mild 
chondromalacia patella; and left patella tendonitis.

A rating decision of September 1999 granted an increased 
rating of 10 percent for the veteran's service-connected 
residuals of a left knee injury with a history of old Osgood-
Schlatter's disease, effective November 2, 1993, the date of 
receipt of his reopened claim.  That decision considered and 
rejected a separate rating for arthritis based on arthritis 
and instability under Diagnostic Codes 5003 and 5257, and 
discussed the possibility of rating the veteran's left knee 
disability under alternative diagnostic codes for knee 
disability, but determined that none would provide a higher 
disability rating that by analogy to Diagnostic Code 5024, 
Tenosynovitis.  The increased 10 percent rating granted was 
based upon a finding of functional loss due to pain under the 
provisions of  38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999). 

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to service 
connection has already been established, and an increase in 
the disability rating is the issue, the present level of 
the disability is the primary concern.  Francisco v. Brown,  
7 Vet. App. 55 (1994).

The veteran's service-connected residuals of a left knee 
injury with a history of old Osgood-Schlatter's disease is 
currently evaluated as 10 percent disabling under the 
provisions of  38 C.F.R. Part 4,§ 4.71a, Diagnostic Code 5024 
(1999).  The Board has considered the evaluation of that 
disability in light of the provisions of  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes 5003 (degenerative arthritis), 5010 
(traumatic arthritis), 5256 (ankylosis of knee), 5257 (other 
impairment of knee; recurrent subluxation or lateral 
instability), 5258 (dislocated semilunar cartilage), 5259 
(removal of semilunar cartilage, symptomatic), 5260 
(limitation of flexion of leg), 5261 (limitation of extension 
of leg), and 5262 (impairment of tibia and fibula).  The 
current record includes no X-ray evidence, clinical findings 
or diagnosis of degenerative or traumatic arthritis of the 
left knee, as required under DC 5003 and DC 5010; no 
objective evidence of ankylosis (fixation) of the knee, as 
required by DC 5256; no clinical findings of recurrent 
subluxation, lateral instability, or other impairment of 
knee, as required under DC 5257; no clinical findings or 
diagnosis of a dislocated semilunar cartilage, as required 
under DC 5258; no evidence of symptomatic or other residuals 
of removal of a semilunar cartilage, as required by DC 5259; 
no compensable limitation of flexion of the knee under DC 
5260; no compensable limitation of extension of the knee 
under DC 5261; no clinical evidence of impairment of tibia 
and fibula, as required by DC 5262; and no findings or 
diagnosis of genu recurvatum, as required under DC 5263.  The 
medical record fails to establish the presence of ankylosis, 
excision of a semilunar cartilage, recurrent subluxation, or 
other impairment of the knee, while a compensable evaluation 
based on limitation of knee flexion under DC 5260 requires a 
showing of flexion limited to 45 degrees, and a compensable 
evaluation based on limitation of knee extension under DC 
5261 requires a showing of a 10-degree limitation of 
extension, neither of which has been clinically demonstrated.  
There has been no demonstration of impairment of the tibia 
and fibula, or evidence of genu recurvatum.  

Based upon the foregoing, the Board finds that evaluation of 
the veteran's service-connected residuals of a left knee 
injury with a history of old Osgood-Schlatter's disease under 
any of the other potentially applicable diagnostic codes 
cited above would not yield an evaluation in excess of the 
current 10 percent rating assigned for that disability.  
Accordingly, the Board finds that the schedular criteria for 
a rating in excess of 10 percent for the veteran's left knee 
disability are not met under the provisions of  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 
5260, 5261, 5262, or 5263 (1999).

General Counsel Precedent Opinion 23-97(VAOPGPREC 23-97), 
issued July 24, 1997, authorized ratings under both 
Diagnostic Code 5003 and 5257 where a veteran experiences 
both degenerative arthritis and knee instability, and 
limitation of motion under Diagnostic Codes 5260 or 5261 is 
demonstrated.  In this particular case, however, degenerative 
arthritis, instability, or limitation of left knee motion are 
not demonstrated, and consideration of an increased 
evaluation under the above-cited authority is not 
appropriate.  

As noted, the RO rated the veteran's left knee disability by 
analogy to tenosynovitis under Diagnostic Code 5024.  VA's 
Schedule for Rating Disabilities provides that tenosynovitis 
and other diseases under diagnostic codes 5013 through 5024 
will be rated on limitation of motion of the affected parts, 
as arthritis, degenerative, except gout, which will be rated 
under diagnostic code 5002.  

The Rating Schedule further provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200, etc.).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below: A 20 percent 
rating is to be assigned where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; 
and a 10 percent rating is for application where there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  Note (1): The 20 percent and 10 
percent ratings based on X-ray findings, above, will not be 
combined with ratings based on limitation of motion.  Note 
(2): The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic codes 5013 to 5024, inclusive.  

In the absence of X-ray findings of degenerative arthritis or 
a compensable limitation of knee motion, the RO has applied 
the provisions of  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 
(1999).  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal  working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on  
which ratings are based adequately portray the anatomical 
damage, and  the functional loss, with respect to all these 
elements.  The functional  loss may be due to absence of 
part, or all, of the necessary bones,  joints and muscles, or 
associated structures, or to deformity,  adhesions, defective 
innervation, or other pathology, or it may be due  to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. Part 4, § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions  of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.). 
(c) Weakened movement (due to muscle injury, disease or 
injury of  peripheral nerves, divided or lengthened tendons, 
etc.). 
(d) Excess fatigability. 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly. (f) Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a  parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. Part 4, 
§ 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints . . . The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (1999). 

The evidence in this case shows that the veteran's service-
connected residuals of a left knee injury with old Osgood-
Schlatter's disease are currently manifested by subjective 
complaints of pain on extreme flexion, tenderness over the 
left tibial tuberosity, some tenderness on the inferior 
aspect of his patella in the patella tendon, diagnosed as 
patellar tendonitis, and a mildly positive patellar 
compression test, with no objective clinical findings of 
swelling or effusion, no evidence of heat or redness; no 
varus or valgus deformity; no muscle atrophy of the legs, no 
medial or lateral instability; no limitation of knee motion; 
no X-ray evidence of degenerative changes; and no positive 
findings on Drawer's, Lachman's, McMurry's, and the Apley 
grind test.   

Further, on VA examination in February 1994, the examiner 
stated that there were no objective findings of impairment 
from the veteran's [left] knee condition.  In addition, he 
stated that the veteran's severe limp was an obvious 
magnification of his symptoms since there was no measurable 
muscle atrophy or other objective findings besides the 
prominence of the tibial tuberosity.  No evidence of 
disability was found on the private examination conducted by 
Dr. Weber in June 1997, and on VA fee-basis examination in 
July 1998, the examiner stated that the veteran's Osgood-
Schlatter's disease was currently asymptomatic and did not 
contribute to his disability; there was no measurable atrophy 
or other objective findings other than the prominence of the 
left tibial tuberosity; that there were no objective findings 
on examination to substantiate the veteran's subjective 
complaints; that the problems he complained of had nothing to 
do with his military injuries; and that there was no reason 
at all why the veteran was not employed.

Based upon the foregoing, and the absence of clinical 
findings of muscle atrophy or other objective clinical 
findings to support the veteran's testimony as to loss of 
function in his left leg due to knee pain or other 
symptomatology, the Board finds that a rating in excess of 10 
percent for his service-connected residuals of a left knee 
injury with a history of old Osgood-Schlatter's disease is 
not warranted.  Accordingly, that claim is denied.  

The veteran has not asserted that the schedular ratings are 
inadequate, or that his service-connected residuals of a left 
knee injury with a history of old Osgood-Schlatter's disease 
has rendered him unemployable.  The Board finds that the 
record in this case presents no evidence or argument to 
reasonably indicate that the provisions of  38 C.F.R. §§ 
3.321(b)(1) (1999) are potentially applicable, or that the 
veteran has been found unemployable, or that vocational 
rehabilitation has been found infeasible.  Nor is there 
evidence of circumstances which the appropriate officials 
might find so "exceptional or unusual" as to warrant an 
extraschedular rating.  Shipwash v. Brown,  8 Vet. App.  218, 
227 (1995).  Accordingly, the Board will not address the 
issue of benefit entitlement under the provisions of  
38 C.F.R. §§ 3.321(b)(1), or Part 4, § 4.16(b) (1999). 

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a  rating in excess of 10 percent for service-
connected residuals of a left knee injury with a history of 
old Osgood-Schlatter's disease is denied.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

